                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                      No. 7:18-CR-153-FL-1

 UNITED STATES OF AMERICA,                      )
                                                )
                                                )
           v.                                   )                    ORDER
                                                )
                                                )
 AUSTIN KYLE LEE,                               )
        Defendant.                              )



       This matter is before the court on defendant’s pro se motion for return of property (DE 38)

and motion to dismiss on Speedy Trial Act violation (DE 39), filed on March 8, 2019.

Defendant’s pro se motions are DISMISSED, and defendant is DIRECTED to cease his writings

to the court, and to act only through is appointed counsel.

       The defendant is advised that a pro se motion submitted by a defendant who has counsel

and entered on the docket by the clerk’s office will be terminated as a pending motion by the

clerk’s office without further order from the court.

       SO ORDERED, this 11th day of March, 2019.



                                              _____________________________
                                              Louise W. Flanagan
                                              United States District Judge
